

EXHIBIT 10.2b


Supplemental Agreement


Between


THE UNITED ILLUMINATING COMPANY


And


LOCAL 470-1 OF THE


UTILITY WORKERS UNION OF AMERICA, AFL-CIO




May 16, 2011




Local 470-1 of the Utility Workers Union of America, AFL-CIO Logo
[unionlogo.jpg]






























 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Section or
   
Exhibit
Description
Page No.
     
l.
Introduction
1
2.
Rates of Pay
1
3.
Overtime
3
4.
Holidays
6
5.
Vacations
7
6.
Sick Leave, Funeral Leave, and Leave of Absence
8
7.
Health Insurance
9
8.
Pension Plan, KSOP, and Disability Benefits
12
9.
Bidding on Full-Time Occupational Classifications
13
10.
Management
13
11.
Union Dues
14
12.
Grievance Procedure
14
l3.
Duration
14
Exhibit One
Dues Deduction Authorization Form for Part-Time
   
Employees
16
Exhibit Two
Occupational Classifications & Hourly Rates of Pay for
 
 
Part-Time Employees
17
Exhibit Three:
Seniority Rules for Part-Time Employees
19



 

 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL AGREEMENT
PART-TIME EMPLOYEES
(As Amended Through May 16, 2017)


The United Illuminating Company, hereinafter referred to as the "Company,” and
Local 470-l Utility Workers Union of America, AFL-CIO, hereinafter referred to
as the "Union,” agree as follows:


l.
Introduction



(a)           Any employee who regularly works less than forty hours per week is
deemed to be a part-time employee.


(b)           The Company will not hire part-time employees with the intention
of reducing promotional opportunities of full-time employees.  The Company will
not utilize a part-time employee to do work outside of the regularly scheduled
workweek of a full-time employee in the same occupational classification, where
such full-time employee is available for work.


(c)           Each part-time employee may be promoted once and once only to the
next higher labor grade.


(d)           The term “part-time employees” as used in this Supplemental
Agreement shall refer only to part-time employees of the Company for whom the
Union is the collective bargaining representative.  The use of a masculine
pronoun in this Supplemental Agreement shall be deemed to include the masculine
and feminine gender.


(e)           Determination of whether part-time employees have met the
requirement of the term “worked at least 1,000 hours” or “1,000 hours of
service,” as used in various sections of this Supplemental Agreement, will be
made by calculating all hours paid, not unpaid time off, during the specified
period.


2.
Rates of Pay



(a)           Part-time employees shall be paid an hourly rate no less than the
minimum rate for their labor grade, as set forth in the collective bargaining
agreement (the “Agreement”) between the parties hereto dated May 16, 2011, and
any successive agreements.


(b)           Part-time employees will be entitled to consideration for
increases in pay in accordance with the terms of the Agreement between the
parties.

 
 
 
 

--------------------------------------------------------------------------------

 

(c)           Prior to employment on a regular basis, a new part-time employee
will normally be required to serve a probationary period that shall not exceed
six months and that ordinarily will not exceed three months.
 
(d)           When part-time employees are required to work on Sunday, they
shall receive an additional $6.05 ($6.20 effective May 16, 2012; $6.35 effective
May 16, 2013; $6.50 effective May 16, 2014. $6.65 effective May 16, 2015; and
$6.80 effective May 16, 2016) for each hour worked, and such additional amount
shall be deemed to be a part of such employees' regular hourly rate for that
day.

 
(e)           The regular hourly rate for all part-time employees in
occupational classifications designated as bilingual shall be increased by
seventy-five cents (eighty cents effective May 16, 2012; eighty-five cents
effective May 16 2013; ninety cents effective May 16, 2014; ninety-five cents
effective May 16, 2015; and $1.00 effective May 16, 2016) for each hour paid.


(f)           When a supervisor expressly assigns a part-time employee
temporarily, except for training purposes, to work in a higher classification
(including overtime hours), the employee shall receive temporary assignment pay
equal to the maximum hourly rate of pay in effect for the assigned higher
classification (in accordance with Exhibit I, Schedule A of the Agreement) for
each hour worked on temporary assignment.  When a supervisor expressly assigns a
part-time employee temporarily, except for training purposes, to work in a
management position (including overtime hours), the employee’s regular hourly
rate shall be increased $3.50 per hour for each hour worked on temporary
assignment.


Supervision will assign the qualified and available most senior part-time
employee, based on Classification Seniority, to a temporary assignment in a
higher classification or supervisory position.


Temporary assignment to a management trainer position will be at the discretion
of Management, after consultation with Union leadership, to select the most
qualified senior part-time employee to train others.


No temporary assignment of more than thirty-five hours per week shall continue
more than six months, except in unusual circumstances, such as an assignment to
a project of limited duration or an assignment caused by sickness, injury, or
leave of absence.  If temporary assignment exceeds thirty-five hours per week
for more than six months for other than unusual circumstances listed above, the
Company either shall declare a vacancy in the higher classification or shall
cease the use of temporary assignment in excess of twenty-four hours per week
for that classification for a six-month period.


As soon as possible after the first of each month, the Company shall furnish the
Union with a list of those part-time employees temporarily assigned to a higher
occupational classification.

 
Supplemental Agreement of May 16, 2011
 
2

--------------------------------------------------------------------------------

 

(g)           As shown in attached Exhibit Two, the rates of pay for the listed
part-time Occupational Classifications will be increased as follows:


(1)           Effective May 15,
2011:                                           3.0% General Increase
(2)           Effective May 13,
2012:                                           3.0 % General Increase
(3)           Effective May 19,
2013:                                           3.0 % General Increase
(4)           Effective May 18,
2014:                                           3.3 % General Increase
(5)           Effective May 17,
2015:                                           3.3 % General Increase
(6)           Effective May 15,
2016:                                           3.3 % General Increase


3.
Overtime

 
(a)           For part-time employees whose regular daily schedule is eight
hours or less, one and one-half times the regular hourly rate shall be paid for
hours worked in excess of eight in any one day or in excess of forty in any one
week, but such overtime rates of pay shall not be applied more than once to any
particular hour worked.
 
(b)           For work outside of and not contiguous to the regular schedule of
hours, the Company will either provide a meal or pay a meal allowance of $12.15
($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective
May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for
the first two consecutive hours of such work assigned with less than twelve
hours' notice, and an additional meal or meal allowance of $12.15 ($12.45
effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16,
2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for every
five consecutive hours of such work thereafter.


(c)           For work outside of and not contiguous to the regular schedule of
hours, the Company will either provide a meal or pay a meal allowance of $12.15
($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective
May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for
the first ten consecutive hours of work assigned with at least twelve hours'
notice, and an additional meal or meal allowance of $12.15 ($12.45 effective May
16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16, 2014; $13.35
effective May 16, 2015; $13.65 effective May 16, 2016) for every five
consecutive hours of such work thereafter.


(d)           For work contiguous to the regular daily schedule of hours, the
Company will either provide a meal or pay a meal allowance of $12.15 ($12.45
effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective May 16,
2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for the
first two additional hours of work (provided the employee has worked at least
ten consecutive hours) and an additional meal or meal allowance of $12.15
($12.45 effective May 16, 2012; $12.75 effective May 16, 2013; $13.05 effective
May 16, 2014; $13.35 effective May 16, 2015; $13.65 effective May 16, 2016) for
every five consecutive hours of work thereafter.

 
Supplemental Agreement of May 16, 2011
 
3

--------------------------------------------------------------------------------

 

(e)           One-half hour paid meal time will be provided to any part-time
employee who is entitled to a meal or a meal allowance under subsections (b) –
(d) and who works at least two hours, either outside of and not contiguous to
the regular schedule of hours, or outside of and contiguous to the regular daily
schedule of hours.


(f)           Part-time employees required to report for work outside of and not
contiguous to their regularly scheduled work week shall receive a minimum
payment equivalent to two and one-quarter times their regular hourly
rate.  Employees called in to work before the beginning of their regular work
day and who are required to stop work two hours or less immediately preceding
their regular work day or who are called in to work two hours or less
immediately following their regular work day shall receive compensation in such
cases based upon continuous time from the beginning of the overtime period until
their regular starting time and from the end of their regular work day to the
time the employee finally stops work, but in no event less than two and
one-quarter times their regular hourly rate.  Such paid, not worked continuous
time will be included in qualifying employees for being in an "extended work
period," as defined in subsection (h).


Employees called in to work outside of and not contiguous to their regularly
scheduled work week and who are required to stop work two hours or less
immediately preceding their being called in again to work outside of and not
contiguous to their regular work day shall receive compensation in such cases at
one and one-half times employees’ regular hourly rate based upon continuous time
from the end of one overtime period to the beginning of the next overtime
period.  Such paid, not worked continuous time will be included in qualifying
employees for being in an "extended work period," as defined in subsection (h).


The Company shall continue to assign overtime work as far in advance as is
practicable.  If an overtime work assignment, which is outside of and not
contiguous to employees' regularly scheduled work week, is canceled by less than
twelve hours' notice to the employees prior to the start of the work, they shall
receive one hours' pay at their regular hourly rate.


(g)           When part-time employees, not having at least four hours' notice,
are required to work within the eight-hour period that immediately precedes
their regular daily schedule, they shall be entitled to a rest period at the
beginning of their regular daily schedule of hours equal to the number of hours
worked within the preceding eight-hour period, up to five hours maximum, with
pay at their regular hourly rate.  The Company may permit employees to take
their rest period at any time during their regular daily schedule of hours.  If
employees are required to work during all or part of such rest period, they
shall receive additional pay for those hours worked, at their regular hourly
rate.  The provisions of this section shall be in place of and not cumulative
with the provisions of subsections (f) and (h), provided, however, the employees
may choose to be paid in accordance with subsection (f) instead of in accordance
with the provisions of this subsection, but they may not be paid under both
subsections, and any hours worked within the preceding



 
Supplemental Agreement of May 16, 2011
 
4

--------------------------------------------------------------------------------

 

eight-hour period, which are the basis for any claim for compensation under this
subsection, shall not be deemed to be hours worked for the purpose of subsection
(h).


When part-time employees, having at least four hours notice, are required to
work within the four-hour period that is between four and eight hours before the
start of their regular daily schedule, they shall be entitled to a rest period
during their regular daily schedule equal to the number of hours worked during
the specified four-hour period, up to a maximum of two and one-half hours.  If
employees continue working up to the start of their regular daily schedule, they
shall take their rest period at the end of their regular daily schedule.  In
such cases, employees will not be eligible for overtime work until five hours
have elapsed from the start of their rest period.  If employees do not work up
to the start of their regular daily schedule, they shall take the rest period at
the beginning of their regular daily schedule.  The provisions of this section
shall be in place of and not cumulative with the provisions of subsections (f)
and (h), provided, however, the employees may choose to be paid in accordance
with subsection (f) instead of in accordance with the provisions of this
subsection, but they may not be paid under both subsections, and any hours
worked within the preceding four-hour period, which are the basis for any claim
for compensation under this subsection, shall not be deemed to be hours worked
for the purpose of subsection (h).


(h)           Part-time employees required to work for an "extended work
period,” as hereinafter defined, shall during such period be entitled to
additional pay, as hereinafter specified, in addition to being paid at their
regular hourly rate for all hours worked during such period.  By definition,
employees shall be deemed to be in an "extended work period" as of any moment
if, but only if, they worked at least sixteen hours during the twenty hours
immediately preceding such moment.  The additional pay for such period shall be
determined as follows:


 
(l)
For such of the first eight hours of such extended work period, they shall be
paid additional pay at their regular hourly rate.



 
(2)
For all hours worked during such extended work period after the first eight
hours thereof, they shall be paid additional pay at one and one-half times their
regular hourly rate.  For all hours worked during such extended work period
after the first eight hours thereof that fall within their regular daily
schedule of hours, they shall be paid additional pay at one-half times their
regular hourly rate.  Hours qualifying for payment under the provision of this
subsection (h) (2) shall not be deemed to be hours worked for the purposes of
computing overtime payable under the provisions of section 3 [except that such
of those hours as fall within their regularly scheduled work week shall be
counted in determining the forty hours referred to in subsection 3 (a)] or for
the purpose of determining premium pay for holiday hours worked under the
provisions of Section 4.


 
Supplemental Agreement of May 16, 2011
 
5

--------------------------------------------------------------------------------

 

In addition, upon the completion of any extended work period, part-time
employees shall be entitled to a rest period of five hours immediately following
such extended work period and shall be paid at their regular hourly rate for
such of said five hours as fall within their regular daily schedule of
hours.  For the purposes of this paragraph, the regular daily schedule of hours
shall be deemed to apply on regular days off, holidays, and vacation days.


Employees who work up to an extended work period by virtue of having worked
exactly sixteen hours during the immediately preceding twenty hours shall be
entitled to a rest period of five hours beginning at the completion of the
sixteenth hour of work.  They shall be paid at their regular hourly rate for
such of said five hours as fall within their regular daily schedule of
hours.  For the purposes of this paragraph, the regular daily schedule of hours
shall be deemed to apply on regular days off, holidays, and vacation days.


4.           Holidays


(a)           The following shall be deemed to be holidays and the word
"holiday" as used herein shall refer only to such holidays:
 

 New Year's Day                                                        Labor Day
 Martin Luther King's Day  Columbus Day  Washington's Birthday  Veterans Day
 Good Friday  Thanksgiving Day  Memorial Day  Friday after Thanksgiving
Independence Day  Christmas Day

 
When a holiday falls on Sunday, the following Monday shall be deemed to be the
holiday in its stead, except that, for those part-time employees whose regularly
scheduled work week includes that Sunday, the holiday will be observed on
Sunday.  When a holiday falls on Saturday, the preceding Friday shall be deemed
to be the holiday in its stead, except that, for those part-time employees whose
regularly scheduled workweek includes that Saturday, the holiday will be
observed on Saturday.


(b)           Part-time employees shall be provided with two and one-half hours
of paid time off on either Christmas Eve or New Year’s Eve, or with the
equivalent paid time off at a different time, which will be solely at the
discretion of the Company.  However, this provision will not apply if Christmas
Eve and New Year’s Eve fall on a Saturday or Sunday.


(c)           Part-time employees who work their regularly scheduled hours on
their last scheduled day before or their first scheduled day after a holiday
shall be paid five hours’ pay at their regular hourly rate.  In addition,
part-time employees who are required to work on a holiday shall be paid at one
and one-half times their regular hourly rate for all holiday hours
worked.  Part-time employees who are required to work on a holiday and

 
Supplemental Agreement of May 16, 2011
 
6

--------------------------------------------------------------------------------

 

who are required to work beyond midnight of the holiday will continue to be paid
at one and one-half times their regular hourly rate for hours worked beyond
midnight of the holiday if such hours are contiguous to hours worked on the
holiday.


(d)           Any part-time employees who are required to work on December 25th
shall be paid at twice their regular hourly rate for all hours worked.


(e)           The Company will administer disciplinary suspensions as to not
include any holidays.


5.
Vacations



                (a)
Part-time employees who are on the payroll on or before May lth of the preceding
calendar year and continuously thereafter until the end of the preceding
calendar year and who work at least l,000 hours during such preceding calendar
year shall receive vacation with pay as follows:



 
(1)
Eighty (80) hours to employees whose years of total service as of the end of the
preceding calendar year equaled or exceeded fourteen years, for which vacation
the employees will receive the equivalent of eighty (80) times their regular
hourly rate.



 
(2)
Fifty-six (56) hours to employees whose years of total service as of the end of
the preceding calendar year equaled or exceeded five years, for which vacation
the employees will receive the equivalent of fifty-six (56) times their regular
hourly rate.



(3)           Forty (40) hours to employees whose years of total service as of
the end of the preceding calendar year was less than five years, for which
vacation the employees will receive the equivalent of forty (40) times their
regular hourly rate.


 
(4)
For purposes of determining years of total service as contained in subsections
(1), (2) and (3) above, a year shall mean any calendar year following the year
of employment in which the employees are credited with no less than 1,000 hours
of service.



(b)             In the event part-time employees are called in from vacation for
emergency work, they shall be paid, in addition to their vacation pay as set
forth in subsection (a), twice their regular hourly rate for all hours worked
during their vacation, but in no event shall the employees receive less than the
equivalent of five hours' pay at their regular hourly rate for each time they
are called in for such emergency work.


(c)           In each calendar year, part-time employees who are on approved
sick leave and who have no available paid sick allowance under Section 6(a) may
elect to use available paid vacation hours in accordance with above subsection
5(a) during the one-week

 
Supplemental Agreement of May 16, 2011
 
7

--------------------------------------------------------------------------------

 

waiting period, if applicable, under the Company’s Plan for Employees’
Disability Benefits.  Employees must complete a form through supervision that
authorizes Payroll to use some or all of their available paid vacation hours to
convert hours of unpaid sick time during the waiting period to paid sick time.


(d)           Part-time employees may purchase up to sixteen hours of additional
vacation time annually through payroll deductions under the same program
requirements of the Agreement between the parties.


6.
Sick Leave, Funeral Leave, and Leave of Absence



(a)           When any part-time employees have worked at least l,000 hours in
the preceding calendar year, and thereafter are absent from work due to sickness
and satisfy the Company that such absence from work is warranted, the Company
will pay such employees at their regular hourly rate for such hours of absence
within their regular scheduled work week, subject to the limitation that hours
for which such pay is allowed shall not aggregate more than 24 for any year
ending on December 3lst, provided, however, that any portion of the 72 hours
sick allowance not used during the immediately preceding three years, will be
used before the 24 hours of sick allowance of the current year.


(b)
During each calendar year, with the prior authorization of the supervisor, the
Company will grant to part-time employees eight hours of personal paid absence
in lieu of eight of the aggregate of 24 hours of absence due to sickness in 6
(a).  The employees must have at least eight hours of unused sick time available
to them to take a paid personal day, may not take paid personal time in
increments of less than one hour, and may not accumulate unused personal time
from year to year.



(c)           Each calendar year, part-time employees who have accumulated more
than 40 hours of unused sick allowance may elect to sell back to the Company the
unused hours in excess of 40 up to the allowed maximum of 72 hours.  Employees
shall be compensated for each hour of exchanged sick allowance in an amount
equal to one-half times their regular hourly rate, which would not qualify as
pensionable earnings.


(d)           When any part-time employees are absent from work due to the death
of their spouse (or domestic partner of record with the Company), child,
step-child, foster child, parent (or step-parent or foster parent in lieu of
parent), and have worked at least l,000 hours in the preceding calendar year,
the Company will pay such employees at their regular hourly rate for such hours
of absence within their regular scheduled work week following the death and
through the day of the funeral up to a maximum of twenty hours.  When any
part-time employees are absent from work due to the death of their brother,
half-brother, sister, half-sister, or parent-in-law and have worked at least
1,000 hours in the preceding calendar year, the Company will pay such employees
at their regular hourly rate for such hours of absence within their regular
scheduled work week following the death and through the day of the funeral up to
a maximum of twelve hours.  When any

 
Supplemental Agreement of May 16, 2011
 
8

--------------------------------------------------------------------------------

 

part-time employees are absent from work due to the death of their grandparent
or grandchild and have worked at least 1,000 hours in the preceding calendar
year, the Company will pay such employees at their regular hourly rate for such
hours of absence within their regular scheduled work week following the death
and through the day of the funeral up to a maximum of four hours.
 
(e)           For the first five days of jury duty service, part-time employees
will be paid the difference between their jury duty pay and their regular hourly
rate of pay for such hours of absence within their regularly scheduled work
hours for those five days.  For each week of jury duty service thereafter,
part-time employees with 1,000 hours or more of service within the previous
twelve months will be paid the difference between their jury duty pay and their
regular hourly rate for such hours of absence within their regularly scheduled
workweek but not in excess of 24 hours in any one week.
 
7.
Health Insurance



(a)           The Company will make available to all part-time employees the
ConnectiCare HMO 20/500 Plan.    The Company and part-time employees will share
the cost of the premiums for such coverage for all part-time employees and their
eligible dependents, if any, as set forth in subsections 7 (a) (1) -- (7) below:


(1)           Effective January 1, 2011, the Company will pay 83.5% of the
premium costs for all part-time employees and their eligible dependents, if
any,  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(2)           Effective January 1, 2012, the Company will pay 82.5% of the
premium costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(3)           Effective January 1, 2013, the Company will pay 81.5% of the
premium costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(4)           Effective January 1, 2014, the Company will pay 80% of the premium
costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(5)           Effective January 1, 2015, the Company will pay 80% of the premium
costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.

 
Supplemental Agreement of May 16, 2011
 
9

--------------------------------------------------------------------------------

 

(6)           Effective January 1, 2016, the Company will pay 80% of the premium
costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(7)           Effective January 1, 2017, the Company will pay 80% of the premium
costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(b)           The Company will make available a Comprehensive Dental Expense
Plan for all part-time employees and their eligible dependents, if any, which
plan will provide a calendar year maximum of $2,500 per person (including
orthodontic treatment), a lifetime maximum of $5,000 per person (excluding
orthodontic treatment), a lifetime maximum of $1,500 per person for orthodontic
treatment, and a calendar year deductible of $75 per covered person.  The
Company and part-time employees will share the cost of the premiums for such
coverage for all part-time employees and their eligible dependents, if any, in
accordance with the following schedule:


(1)           From May 16, 2011 to December 31, 2011, the Company will pay 83.5%
of the cost of the premiums for part-time employees and their eligible
dependents, if any.  Part-time employees shall pay the remaining premium costs
for themselves and their eligible dependents.


(2)           Effective January 1, 2012, the Company will pay 82.5% of the
premium costs for part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(3)           Effective January 1, 2013, the Company will pay 81.5% of the
premium costs for part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(4)           Effective January 1, 2014, the Company will pay 80% of the premium
costs for part-time employees and their eligible dependents, if any.  Part-time
employees shall pay the remaining premium costs for themselves and their
eligible dependents.


(5)           Effective January 1, 2015, the Company will pay 80% of the premium
costs for part-time employees and their eligible dependents, if any.  Part-time
employees shall pay the remaining premium costs for themselves and their
eligible dependents.

 
Supplemental Agreement of May 16, 2011
 
10

--------------------------------------------------------------------------------

 

(6)           Effective January 1, 2016, the Company will pay 80% of the premium
costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(7)           Effective January 1, 2017, the Company will pay 80% of the premium
costs for all part-time employees and their eligible dependents, if
any.  Part-time employees shall pay the remaining premium costs for themselves
and their eligible dependents.


(c)           Part-time employees shall have the option of enrolling in another
hospital and medical benefits plan, if available, in lieu of the plan described
in 7 (a).  If part-time employees elect such option, and if the cost of the
premiums for such optional coverage is less than the cost of the plan described
in 7 (a), the Company will pay 83.5% of the premium costs (82.5% effective
January 1, 2012; 81.5% effective January 1, 2013; 80% effective January 1, 2014;
80% effective January 1, 2015; 80% effective January 1, 2016; and 80% effective
January 1, 2017) for such optional coverage for those part-time employees and
their eligible dependents, if any.  Part-time employees shall pay the remaining
premium costs for themselves and their eligible dependents.  If the cost of the
premiums for such optional coverage exceeds the cost of the plan described in 7
(a), the Company will pay an amount equal to the amount it otherwise would have
paid under 7 (a) for such part-time employees and their eligible dependents had
the part-time employees not elected optional coverage, and the part-time
employees shall pay 100% of the remaining premium costs for themselves and their
eligible dependents.


(d)           Each new part-time employee shall elect at the time of hiring
coverage under either the plan provided in 7 (a) or optional coverage, to be
effective, in either event, according to the enrollment provisions of each such
coverage.


 
For other part-time employees, optional coverage shall become effective only on
January 1st of each year.  Part-time employees shall notify the Company prior to
December 1st of the preceding year of their intention to elect optional
coverage.  Such optional coverage shall continue from year to year thereafter
unless part-time employees notify the Company prior to December 1st of any year
of their intention to return to the plan provided in 7 (a) as of January 1st.



(e)           Part-time employees’ share of the premium costs for the coverage
described in 7 (a), or optional coverage, and 7 (b) shall be deducted from their
pay on a weekly basis, provided the Company is in receipt of a written
authorization for such purpose from the employee.


(f)           The coverages described in 7 (a) and 7 (b) shall be made available
to part-time employees in accordance with and subject to the provisions of the
Company’s “BENEFLEX Plan,” as it may change from time to time.

 
Supplemental Agreement of May 16, 2011
 
11

--------------------------------------------------------------------------------

 

(g)           Effective January 1, 2012, the Company shall have the right to
replace the health insurance plan described in 7 (a) with a substitute plan that
provides comparable, but not identical benefits.  For purposes of 7 (a), overall
comparability shall be determined without regard to (1) any changes in the
identity of the carrier, (2) any differences in plan provisions concerning the
administration of benefits and procedures for obtaining reimbursement for
services, and (3) any differences based on a one-for-one comparison of specific
benefits in the substitute plan and those in the 7 (a) plan, it being recognized
by the parties that differences in benefits offered for specific services do not
necessarily render plans materially dissimilar on a comprehensive basis and that
the intent of this section is to ensure only that any substitute plans adopted
by the Company approximate prior plans without a material change in the overall
level of benefits provided to part-time employees and their eligible
dependents.  The Company will solicit the input of the Union prior to adopting a
substitute plan under this section, and will allow for Union representation on
any committee formed for the purpose of reviewing the provisions of any
substitute plans considered by the Company.


(h)           If an Alternative Plan is implemented in accordance with Article
VII, Section 7 of the Agreement, it shall be made available to all part-time
employees and their eligible dependents.


8.
Pension Plan, KSOP, and Disability Benefits



                (a)
Part-time employees are eligible for participation in The United Illuminating
Company Pension Plan and The United Illuminating Company 401(k)/ Employee Stock
Ownership Plan (KSOP) under the same terms and conditions as are regular
full-time employees.



                (b)
The Company will take such action as is appropriate to amend The United
Illuminating Company Plan for Employees' Disability Benefits to provide the
following:



When any part-time employees have worked at least 1,000 hours in the preceding
calendar year, and thereafter are absent from work due to a non-occupational
illness or injury and satisfies the Company that such absence is warranted, the
Company will pay such employees at their regular hourly base rate at the time
the disability began based on the following schedule:
 


Length of Continuous Employment
Benefits
   
1 year but less than 2 years
20 hours for 2 weeks
 
10 hours for 4 weeks
   
2 years but less than 5 years
20 hours for 4 weeks
 
10 hours for 9 weeks
   

 
 
Supplemental Agreement of May 16, 2011
 
12

--------------------------------------------------------------------------------

 





5 years but less than 10 years
20 hours for 13 weeks
 
10 hours for 13 weeks
   
10 years but less than 25 years
20 hours for 13 weeks
 
10 hours for 39 weeks
   
25 years or more
20 hours for 26 weeks
 
10 hours for 26 weeks

 
Benefits will be paid beginning with the eighth calendar day of absence.  If
employees who have received sickness benefits returns to work and are again
absent within two weeks of returning to work, benefits will begin again without
a waiting period.


Any sickness occurring after employees have been continuously engaged in the
performance of their duties for 13 weeks will be considered a new absence.


9.
Bidding on Full-Time Occupational Classifications



     (a)
Vacancies in full-time occupational classifications will be posted on the
Company’s electronic bulletin board system and on regular bulletin boards at
designated Company locations for a period of ten working days.  Part-time
employees desiring to bid for such an occupational classification may submit a
written bid for that classification, on a form provided by the Company for such
purpose, within the posting period.  However, part-time employees’ bids will be
considered on the basis of their respective Company Service only after all
eligible full-time candidates have been considered.



     (b)
When considering part-time employees to fill a vacancy in any full-time
occupational classification, item 6 (e) of Exhibit II for Article X of the
Agreement would apply to break a tie in seniority between two or more part-time
employees.



10.
Management



Except as otherwise provided expressly herein, nothing in this Supplemental
Agreement shall be deemed to give part-time employees any rights or benefits
under the Agreement between the parties hereto dated May 16, 2011, and any
successive agreements, or to limit the Company in any way in the exercise of the
regular and customary functions of management, including, among other things,
the direction of the working forces; the establishment of methods of operation;
the promotion and demotion of employees; the establishment of plans for
increased efficiency; the adoption and maintenance of engineering standards and
standards of performance and quality; the right to hire, suspend or discharge
for proper cause; the right to select or employ supervisory employees, including
foremen and their assistants; the right to transfer or relieve from duty because
of lack of work; the right to determine from time to time the number of hours
worked per day and per week; and the right to establish and enforce rules and
regulations pertaining to personal conduct and deportment of employees.  The
provisions of this section shall

 
Supplemental Agreement of May 16, 2011
 
13

--------------------------------------------------------------------------------

 

not be used arbitrarily or capriciously as to any employee or for the purpose of
discriminating in any manner against the Union or its members.


11.
Union Dues

 
     (a)       After the third calendar month of employment, regardless of hours
worked, each part-time employee shall, as a condition of employment, pay to the
Union the amount of dues payable by Union members.
 
     (b)      Any part-time employee who previously had paid dues to the Union
shall, as a condition of employment, from the resumption of employment, pay to
the Union the amount of dues payable by Union members.
 
 (c)      Upon the individual written request of any part-time employee in the
form attached hereto and marked Exhibit One, the Company shall, on the first
regular payday following receipt of such written request and on every regular
payday thereafter, deduct such amount as the President of the Union shall from
time to time certify to the Company as being the weekly dues that have been
established as payable in accordance with the Constitution and By-Laws of the
Union, provided such an amount is owing to said employee on said payday.  All
such written requests shall terminate automatically upon the termination of this
Supplemental Agreement, and any such written request shall be revocable at any
time as to future deductions by written notice by the employee to the
Company.  The Union agrees to indemnify and save harmless the Company for any
sums which the Company is required to pay as the result of a claim that the sums
of money herein referred to have been illegally deducted..
 
12.
Grievance Procedure



 
If any grievance arises involving an interpretation of the meaning of the
provisions of this Supplemental Agreement, each part-time employee shall have
recourse to the grievance procedure set forth in Article XVI of said Agreement
dated May 16, 2011, and any successive agreements.



l3.
Duration



This Supplemental Agreement shall become effective upon execution by both
parties and shall thereafter be effective only while there is in effect between
the parties hereto a valid Agreement covering the regular full-time employees of
the Company.

 
Supplemental Agreement of May 16, 2011
 
14

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Supplemental Agreement, at
New Haven, Connecticut, this 26th day of May, 2011.



LOCAL 470-l OF THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO


By:
    /s/ Moses A. Rams                                                         
 
Moses A. Rams, President
     
    /s/ Beverly E.
Gibson                                                                                         
 
Beverly E. Gibson, Executive Vice President
   
Attest:
    /s/ Tracey J. Brown              
                                                                                     
 
Tracey Brown, Vice President Client Fulfillment
     
    /s/ Joseph
Rydzy                                                                                           
 
Joseph Rydzy, Vice President Transmission & Distribution
     
    /s/ Will J.
Coleman                                                                                                    
 
Will Coleman, Chief Steward
     
    /s/ Vivian
Valentin                                                                                                    
 
Vivian Valentin, Recording Secretary
       
Approved:
                          
 
John F. Holland, National Representative, UWUA, AFL-CIO
         
THE UNITED ILLUMINATING COMPANY
   
By:
    /s/ Richard
Cutuli                                                                                                    
 
Richard Cutuli, General Manager Client Fulfillment
     
    /s/ William J. Manniel             
                                                                           
 
William J. Manniel, Director Labor & Employee Relations
     
    /s/ William
Ostrum                                                                                                    
 
William Ostrum, General Manager Construction Operations
     
    /s/ Tracey A. Pelella              
                                                                           
 
Tracey Pelella, Director Customer Care
     
    /s/ Diane
Pivirotto                                                                                                     
 
Diane Pivirotto, Vice President Human Resources




 
Supplemental Agreement of May 16, 2011
 
15

--------------------------------------------------------------------------------

 

EXHIBIT ONE


Dues Deduction Authorization Form
for Part-Time Employees




 
                            Date: ___________





The United Illuminating Company
157 Church Street
New Haven, Connecticut  06510-2103




I hereby request and direct The United Illuminating Company to deduct each week
from payments for my services such amount as the President of Local 470-l of the
Utility Workers Union of America, AFL-CIO shall from time to time certify to the
Company as being the weekly dues which have been established as payable in
accordance with the Constitution and By-Laws of the Union.  I request that such
amount be deducted on the first regular payday after the delivery of this
request to the Company, provided such an amount is owing to me on said payday.


I direct that said sum be paid to the Treasurer of the Union who is certified by
the Union to the Company from time to time.


I agree to indemnify and save harmless the Company for any sums that the Company
may be required to pay as the result of a claim that money deducted from my pay
and paid to the Treasurer of the Union in accordance with this request has been
illegally deducted


This authorization may be revoked by me at any time as to any future deductions
by giving written notice to the Company and shall not be effective during any
period when there is no agreement between the Company and the Union.

 
Supplemental Agreement of May 16, 2011
 
16

--------------------------------------------------------------------------------

 

EXHIBIT TWO


Occupational Classifications & Hourly Rates of Pay for Part-Time Employees


Part-Time Occupational Classifications


Occupational Title
Code No.
Customer Care Rep “A”
0475 - J
Customer Care Rep “A” (Bilingual)
0476 - J
Customer Care Rep “B”
0477 - H
Customer Care Rep “B”  (Bilingual)
0478 - H




 
Supplemental Agreement of May 16, 2011
 
17

--------------------------------------------------------------------------------

 

Hourly Rates of Pay for Part-Time Occupational Classifications


Effective May 15, 2011
     
Grade
Minimum
Maximum
     
H
$24.02
$27.36
J
$27.53
$31.13
     
Effective May 13, 2012
     
Grade
Minimum
Maximum
     
H
$24.74
$28.18
J
$28.36
$32.06
     
Effective May 19, 2013
     
Grade
Minimum
Maximum
     
H
$25.48
$29.03
J
$29.21
$33.02
     
Effective May 18, 2014
     
Grade
Minimum
Maximum
     
H
$26.32
$29.99
J
$30.17
$34.11
     
Effective May 17, 2015
     
Grade
Minimum
Maximum
     
H
$27.19
$30.98
J
$31.17
$35.24
     
Effective May 15, 2016
     
Grade
Minimum
Maximum
     
H
$28.09
$32.00
J
$32.20
$36.40


 
Supplemental Agreement of May 16, 2011
 
18

--------------------------------------------------------------------------------

 

EXHIBIT THREE


Seniority Rules for Part-Time Employees


A.           Part-time regular employees, upon completion of their probationary
period, shall accumulate seniority of the following types:


(1)           Classification Seniority based on employees' service in their
current occupational classification.


(2)           Company Service based on employees' service with the Company.


B.           In measuring a part-time employee's Classification Seniority and
Company Service, the following rules shall apply:


(1)           No period in excess of three months during which a part-time
employee was absent from work because of suspension or leave of absence without
pay (other than for sickness or injury) and no period in excess of one year
during which a part-time employee was absent from work because of leave of
absence without pay for sickness or injury shall be included; provided, however,
this exclusion shall not apply in the case of military leaves of absence if such
employee applies for reinstatement within the time limits specified under
applicable provisions of Federal or State law.


(2)           Part-time employees shall lose all Classification Seniority and
Company Service theretofore accumulated if they:


(a)           Resign or quit;
(b)          Are discharged for cause;
(c)          Are laid off;
(d)          Or are absent from work for seven consecutive days without proper
notice, unless their failure to give notice is excused by the Company.
 
 
Supplemental Agreement of May 16, 2011
 
 
19

--------------------------------------------------------------------------------
